18-3307
    Rizvi v. Urstadt Biddle Properties Inc.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 30th day of January, two thousand twenty.

    PRESENT:
                REENA RAGGI,
                DEBRA ANN LIVINGSTON,
                WILLIAM J. NARDINI,
                      Circuit Judges.
    _____________________________________

    Nusrat Rizvi, Eileen Rizvi,

                                  Plaintiffs-Appellants,

                        v.                                                18-3307

    Urstadt Biddle Properties Inc., Willing L.
    Biddle, Tibbetts, Keating & Butler, Mario
    D. Cometti, Esq., Hinckley, Allen &
    Snyder LLP, Noble F. Allen, Esq., Coles
    Baldwin & Kaiser, LLC, John B. Kaiser,
    Esq., Spa Thea, LLC, DBA Andrew
    Stefanou Salon & Spa,

                                  Defendants-Appellees,

     Antonio C. Robaina,

                      Defendant.
    _____________________________________
FOR PLAINTIFFS-APPELLANTS:                             Nusrat Rizvi, pro se, Eileen Rizvi, pro se,
                                                       Palm City, FL.

FOR DEFENDANTS-APPELLEES:                              Noble F. Allen, Esq., Alexa T. Millinger,
                                                       Esq., Hinckley Allen & Snyder, LLP,
                                                       Hartford, CT (for Urstadt Biddle Properties
                                                       Inc. and Willing L. Biddle).

                                                       David A. DeBassio, Esq., Sara J. Stankus,
                                                       Esq., Hinckley Allen & Snyder, LLP,
                                                       Hartford, CT (for Hinckley, Allen & Snyder
                                                       LLP and Noble F. Allen, Esq.).

                                                       Liam M. West, Esq., Ryan, Ryan, Deluca
                                                       LLP, Bridgeport, CT (for Tibbetts, Keating
                                                       & Butler, LLC and Mario D. Cometti, Esq.).

                                                       Catherine L. Creager, Esq., Coles, Baldwin,
                                                       Kaiser & Creager, LLC, Fairfield, CT (for
                                                       Coles Baldwin & Kaiser, LLC, John B.
                                                       Kaiser, Esq., and Spa Thea, LLC, DBA
                                                       Andrew Stefanou Salon & Spa).


       Appeal from a judgment of the United States District Court for the District of Connecticut

(Bolden, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Pro se plaintiffs Nusrat and Eileen Rizvi appeal from the dismissal with prejudice of all

federal and state claims in this action against their former landlord, various attorneys and law firms,

a state judge, and a spa. The district court action was filed after nearly a decade of litigation —

including at least four separate lawsuits — in Connecticut Superior Court. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal,

which we reference only as necessary to explain our decision to affirm.

       We review de novo a district court’s dismissal for failure to state a claim, or for lack of
subject matter jurisdiction, see, e.g., Smith v. Hogan, 794 F.3d 249, 253 (2d Cir. 2015), accepting

the factual allegations made in the pleadings as true, id. at 251. Here, the district court correctly

ruled that the Rizvis could not assert a claim against the defendants under the federal mail fraud

statute, 18 U.S.C. § 1341, because it does not provide a private cause of action. See Eliahu v.

Jewish Agency for Isr., 919 F.3d 709, 713 (2d Cir. 2019). Thus, the district court properly

dismissed the Rizvis’ § 1341 claim with prejudice pursuant to Federal Rule of Civil Procedure

12(b)(6).1

        Likewise, the Rizvis did not plausibly allege that the defendants engaged in, or conspired

to engage in, a pattern of racketeering activity as defined in 18 U.S.C. § 1961 and, therefore, the

district court correctly dismissed with prejudice their substantive or conspiratorial racketeering

claims under 18 U.S.C. § 1962. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.”).

        After resolving and dismissing the Rizvis’ federal-law claims, the district court exercised

supplemental jurisdiction over their state-law claims, addressing them on the merits and ordering

dismissal with prejudice.     We review a district court’s decision to exercise supplemental

jurisdiction over state-law claims for abuse of discretion, see Motorola Credit Corp. v. Uzan, 388
F.3d 39, 56 (2d Cir. 2004), “considering whether judicial economy, convenience, fairness and


1
  Insofar as the district court also ordered dismissal for lack of subject matter jurisdiction, such
dismissal would properly be without prejudice. See Katz v. Donna Karan Co., 872 F.3d 114, 116
(2d Cir. 2017). In fact, no dismissal on that ground was warranted here. See Rodriguez ex rel.
Rodriguez v. DeBuono, 175 F.3d 227, 233 (2d Cir. 1999) (holding that whether private right of
action can be implied from federal statute is itself sufficient federal question to meet modest
requirements for subject matter jurisdiction under 28 U.S.C. § 1331).

                                                 3
comity require a different result,” Finz v. Schlesinger, 957 F.2d 78, 84 (2d Cir. 1992) (citing

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). While the district court did not

explicitly weigh the Cohill factors before resolving and dismissing the Rizvis’ state-law claims,

we identify no abuse of discretion in its exercise of supplemental jurisdiction. Given the history

of the Rizvis’ unsuccessful, multiple lawsuits in the Connecticut courts involving the same dispute,

the close connection between the Rizvis’ federal and state claims, and the patent procedural bars

and/or lack of merit in all claims, the Cohill factors here weighed in favor of resolving the entire

case and dismissing all claims—state and federal—with prejudice.

       We have considered all of the Rizvis’ remaining arguments and find them to be without

merit. Accordingly, the judgment dismissing all claims is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court




                                                 4